





CITATION: R. v. Fonseca, 2011 ONCA 473





DATE: 20110622



DOCKET: C52607



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Jose Fonseca



Appellant



Christopher Hicks and Kristin Bailey, for the appellant



Joan Barrett, for the respondent



Heard: June 20, 2011



On appeal from the conviction entered on April 7 and May 7,
          2010, and the sentence imposed on May 11, 2010, by Justice Lawrence Klein of
          the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

In our view the trial judge did not use the appellants silence as a
    basis for his disbelief of the appellants evidence. Rather he contrasted the
    appellants explanation for the accident given at trial with his very different
    story given at the scene  a story he has since rejected  and his explanation
    for giving that false story. The trial judge did not err in using this contrast
    as a basis for disbelieving the appellants evidence.

[2]

The appeal is dismissed.

S.T. Goudge J.A.


